UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346 ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008 December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT High Yield Fund Putnam Investments is pleased to provide this annual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are pleased to announce several important changes to our equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing the team management structure of Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires. INVESTMENT OBJECTIVE High current income, with a secondary objective of capital growth when consistent with achieving high current income PORTFOLIO Primarily high-yielding corporate bonds rated below investment grade NET ASSET VALUE December 31, 2008 Class IA $5.00 Class IB $4.96 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 12/31/08) IA Shares* IB Shares 1 year 26.21% 26.37% 5 years 3.30 4.66 Annualized 0.67 0.95 10 years 22.90 20.18 Annualized 2.08 1.86 Life 239.86 227.40 Annualized 6.02 5.83 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Class inception date: February 1, 1988. Class inception date: April 30, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. CREDIT QUALITY Aaa 7.33% Ba 27.15% Aa  B 41.48% A 0.51% Other 19.11% Baa 4.42% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 12/31/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade.The chart reflects Moody's ratings; percentages may include bonds not rated by Moody's but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 12/31/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK During 2008, the fallout from the collapse in subprime mortgages led to a broad deleveraging in the financial system. This was followed by government-led initiatives to bail out financial institutions, a seizing up of the credit markets, and a dramatic slowdown in global economic growth. Given this backdrop, investors risk appetites dried up, and liquidity in many fixed-income sectors evaporated for significant stretches. This void was filled by a flight to quality, with investors piling into the safe haven of U.S. Treasuries, leading to sharp underperformance for many segments of the bond market. High-yield bonds were especially hard hit, and their yield spreads versus Treasuries reached unprecedented levels late in the year. In this environment, the managers focus on higher-quality segments of the high-yield market helped reduce the negative impact of market turmoil, as the funds class IA shares had a loss of 26.21% at net asset value for the 12 months ended December 31, 2008. The funds performance benefited over the year from strong relative returns from the funds underweight to the financials, gaming and leisure, and service industry sectors. Decisions that were especially helpful included underweights to both resort operator Harrahs and mortgage lender Residential Capital. The fund was also helped by its underexposure to TL Acquisition, Inc., a bond issued to finance a leveraged buyout of the textbook and testing unit of publisher Thomson Corp. Residential Capital and TL Acquisition were both sold by period-end. Another contributor to performance, in that it was down much less than the overall high-yield market, was the funds positioning within the capital structure of Intelsat, Ltd., the worlds largest provider of communications satellite services. On the downside, performance was hurt by exposure to a pair of lower-quality diversified media companies, American Media, Inc. and Vertis Communications. Two energy companies, 2 Compton Petroleum Corp. and Stallion Oilfield Services, also held back returns. Holdings of residential building product manufacturer Nortek were another leading detractor from fund performance. Finally, a position in leveraged bank loans, which was initiated to enhance the funds quality profile, affected returns as that market was hit especially hard by selling from investors forced to deleverage as a result of the credit crunch. Entering a new year, the yield advantage provided by high-yield bonds is at an all-time high, by any measure. This is the result not only of the broad deleveraging that has been occurring in the financial markets, but also of concerns over the health of the global economy and its impact on high-yield fundamentals. While the funds managers expect defaults to continue to increase in 2009, high-yield valuations appear extraordinarily attractive. As a result, the managers anticipate taking a modestly more-aggressive stance in the fund, while continuing to be highly selective with respect to issues in the lower tier in terms of quality. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Cumulative total returns of a $10,000 investment in class IA and class IB shares at net asset value  since 12/31/98 The JPMorgan Developed HighYield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. It is not possible to invest directly in an index. FUND MANAGEMENT The fund is managed by Paul Scanlon, Norman Boucher, and Robert Salvin. Listed below are the Putnam Funds managed by these fund managers. They may also manage other retail mutual fund counterparts to the Putnam VT Funds discussed in this report or other accounts advised by Putnam Management or an affiliate. Name Paul Scanlon Funds Managed VT Diversified Income Fund VT High Yield Fund High Yield Advantage Fund Floating Rate Income Fund Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust Norman Boucher VT High Yield Fund High Yield Advantage Fund Floating Rate Income Fund Robert Salvin VT High Yield Fund Convertible Income-Growth Trust High Yield Advantage Fund Floating Rate Income Fund High Income Securities Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2008 to December 31, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 12/31/08 ENDED 12/31/08 Class IA Class IB Class IA Class IB VT High Yield Fund Expenses paid per $1,000 $3.15 $4.24 $3.66 $4.93 Ending value (after expenses) $739.60 $739.20 $1,021.52 $1,020.26 Annualized expense ratio* 0.72% 0.97% 0.72% 0.97% Lipper peer group avg. expense ratio 0.72% 0.97% 0.72% 0.97% * For the fund's most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce subaccount expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods.The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes 5 in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT High Yield Fund 55th 41st (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. 6 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT High Yield Fund 24th (108) 11th (92) 15th (80) Lipper VP (Underlying Funds)  High Current Yield Funds 7 See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. 8 More Recent Peer Group Rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (December 31, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 12/31/08 period rank period rank period rank Putnam VT High Yield Fund 67% (69/103) 44% (35/79) 24% (12/49) Lipper VP (Underlying Funds)  High Current Yield Funds Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited andThe Putnam Advisory Company In 2008, the Trustees approved a new sub-management contract between Putnam Management and PIL in respect of certain funds in Putnam Variable Trust, under which PILs London office would begin managing a separate portion of the assets of certain funds. Also in 2008, the Trustees approved a new sub-advisory contract among Putnam Management, PIL and PAC in respect of certain funds in Putnam Variable Trust, under which PACs Tokyo branch would begin providing non-discretionary investment services to certain funds, and PACs Singapore branch would begin providing discretionary investment management services to certain funds. The applicable funds and their respective sub-management and/or sub-advisory contracts are listed in the table below, along with the Trustee approval date, the effective date of the services, and the type of PAC services provided, if applicable. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract and the sub-advisory contract in respect of the funds in Putnam Variable Trust listed below. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of certain funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to the applicable funds. 9 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 10 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the fund) at December 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2009 11 Putnam VT High Yield Fund The funds portfolio 12/31/08 CORPORATE BONDS AND NOTES (76.0%)* Principal amount Value Advertising and marketing services (0.3%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $1,035,000 $825,413 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 330,000 238,425 1,063,838 Automotive (2.2%) Allison Transmission 144A company guaranty 11s, 2015 1,260,000 617,400 Dana Corp. escrow sr. notes 5.85s, 2015 (In default)  1,540,000 154 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 2,385,000 1,908,429 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 760,000 573,800 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 978,000 801,960 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 1,370,000 1,203,163 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 2,520,000 529,200 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 440,000 167,200 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 80,000 49,600 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 235,000 108,100 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,260,000 642,600 UCI Holdco, Inc. sr. unsec. notes FRN 9.996s, 2013  928,266 157,805 6,759,411 Basic materials (6.7%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 1,290,000 1,102,950 AK Steel Corp. company guaranty 7 3/4s, 2012 1,595,000 1,244,100 Aleris International, Inc. company guaranty 10s, 2016 805,000 130,813 Aleris International, Inc. company guaranty 9s, 2014  1,320,000 79,200 ARCO Chemical Co. debs. 10 1/4s, 2010 715,000 114,400 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.399s, 2012 1,255,000 407,875 Century Aluminum Co. company guaranty 7 1/2s, 2014 480,000 276,000 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 3.996s, 2013 (Netherlands) 850,000 429,250 Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 267,000 267,668 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Basic materials continued Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) $315,000 $267,750 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 450,000 405,000 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,535,000 2,085,038 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 1,490,000 1,281,400 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 7.084s, 2015 445,000 306,940 Georgia-Pacific Corp. debs. 9 1/2s, 2011 1,100,000 1,039,500 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 1,475,000 1,489,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 640,000 182,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 1,080,000 577,800 Huntsman, LLC company guaranty sr. unsub. notes 11 5/8s, 2010 4,000 3,500 International Paper Co. bonds 7.4s, 2014 870,000 672,872 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 340,000 57,800 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,425,000 840,750 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 2,440,000 1,037,000 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 895,000 716,000 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 200,000 164,000 NewPage Corp. company guaranty 10s, 2012 1,275,000 561,000 NewPage Holding Corp. sr. notes FRN 10.265s, 2013  444,226 66,634 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 1,215,000 534,600 Novelis, Inc. company guaranty 7 1/4s, 2015 1,770,000 1,026,600 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 770,000 730,893 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 $240,000 175,200 12 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Basic materials continued Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $2,095,000 $1,445,550 Stone Container Corp. sr. notes 8 3/8s, 2012 650,000 107,250 Tube City IMS Corp. company guaranty 9 3/4s, 2015 1,085,000 379,750 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 625,000 187,500 20,394,733 Broadcasting (1.7%) Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 1,000,000 580,000 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 215,000 25,800 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 2,470,000 2,278,575 DirecTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 365,000 354,050 Echostar DBS Corp. sr. notes 6 3/8s, 2011 1,650,000 1,534,500 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 1,265,000 235,606 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015  795,000 99,375 Young Broadcasting, Inc. company guaranty 10s, 2011 847,000 8,470 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 290,000 2,900 5,119,276 Building materials (0.9%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 1,735,000 1,366,312 NTK Holdings, Inc. sr. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014  1,545,000 332,175 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 520,000 401,700 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 210,000 162,225 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 255,000 173,400 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 1,870,000 430,100 2,865,912 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Cable television (1.9%) Adelphia Communications Corp. zero %, 2009 $80,000 $2,300 Adelphia Communications Corp. zero %, 2009 130,000 3,738 Adelphia Communications Corp. zero %, 2009 140,000 4,025 Adelphia Communications Corp. escrow zero %, 2009 755,000 21,706 Adelphia Communications Corp. escrow bonds zero %, 2010 290,000 8,338 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 356,850 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 1,145,000 1,019,050 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 15,000 1,200 CCH I, LLC sec. notes 11s, 2015 3,349,000 586,075 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 425,000 195,500 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 1,790,000 787,600 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 640,000 403,200 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 1,080,000 988,200 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/2s, 2013 295,000 222,725 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 580,000 429,200 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 930,000 837,000 5,866,707 Capital goods (4.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 645,000 580,500 Baldor Electric Co. company guaranty 8 5/8s, 2017 385,000 288,750 BBC Holding Corp. sr. notes 8 7/8s, 2014 255,000 110,925 Berry Plastics Corp. company guaranty sr. sec. notes FRN 9.503s, 2015 700,000 483,000 Bombardier, Inc. 144A sr. unsec. notes FRN 7.37s, 2013 (Canada) EUR 450,000 444,621 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $874,000 865,260 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 1,250,000 584,375 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 1,290,000 348,300 13 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Capital goods continued Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 $100,000 $41,000 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 1,485,000 1,128,600 L-3 Communications Corp. company guaranty 7 5/8s, 2012 640,000 625,600 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 1,510,000 1,411,850 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 10,000 9,075 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,235,000 1,955,017 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 255,000 277,645 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $580,000 432,100 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 1,035,000 639,113 Sequa Corp. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 305,000 115,900 TD Funding Corp. company guaranty 7 3/4s, 2014 1,130,000 926,600 Terex Corp. company guaranty 7 3/8s, 2014 1,615,000 1,405,050 Titan International, Inc. company guaranty 8s, 2012 1,295,000 958,300 WCA Waste Corp. company guaranty 9 1/4s, 2014 910,000 673,400 14,304,981 Coal (1.2%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 2,355,000 2,048,850 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,855,000 1,743,700 3,792,550 Commercial and consumer services (0.4%) Aramark Corp. company guaranty 8 1/2s, 2015 1,465,000 1,325,825 1,325,825 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 1,685,000 1,381,700 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 1,665,000 776,306 2,158,006 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Consumer staples (3.1%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) (F)  $176,170 $2,721 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,165,000 792,200 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 205,000 145,550 Church & Dwight Co., Inc. company guaranty 6s, 2012 595,000 571,200 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 945,000 893,025 Dean Foods Co. company guaranty 7s, 2016 850,000 722,500 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 1,305,000 1,265,850 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 860,000 559,000 Jarden Corp. company guaranty 7 1/2s, 2017 1,055,000 720,038 OSI Restaurant Partners, Inc. company guaranty 10s, 2015 535,000 96,300 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 650,000 351,000 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 1,408,000 1,295,360 Rite Aid Corp. company guaranty 9 1/2s, 2017 990,000 344,025 Rite Aid Corp. sec. notes 7 1/2s, 2017 345,000 224,250 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 1,480,000 270,100 Spectrum Brands, Inc. sr. unsec. sub. notes company guaranty stepped-coupon 12 1/2s (12 3/4s, 4/2/09), 2013   1,015,000 276,588 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 595,000 529,550 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 365,000 288,350 9,347,607 Energy (0.5%) Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 2,020,000 1,575,600 1,575,600 Energy (oil field) (1.7%) Complete Production Services, Inc. company guaranty 8s, 2016 1,160,000 730,800 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 161,000 123,970 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,950,000 1,033,500 14 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Energy (oil field) continued Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 $555,000 $360,750 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 670,000 442,200 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,065,000 766,800 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 516,760 529,156 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 810,000 753,300 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 2,020,000 545,400 5,285,876 Entertainment (1.1%) AMC Entertainment, Inc. company guaranty 11s, 2016 674,000 470,958 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 1,020,000 295,800 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 685,000 198,650 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014  495,000 400,331 Hertz Corp. company guaranty 8 7/8s, 2014 1,420,000 873,300 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,275,000 650,250 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 245,000 111,475 Universal City Florida Holding Co. sr. unsec. notes FRN 7.943s, 2010 780,000 335,400 3,336,164 Financials (2.4%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 820,000 373,100 GMAC, LLC 144A sr. unsec. unsub. notes 7 3/4s, 2010 69,000 53,701 GMAC, LLC 144A sr. unsec. unsub. notes 7s, 2012 1,189,000 1,069,636 GMAC, LLC 144A sr. unsec. unsub. notes 6 7/8s, 2012 395,000 315,408 GMAC, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2014 128,000 72,960 GMAC, LLC 144A sr. unsec. unsub. notes 6 5/8s, 2012 2,333,000 1,790,764 GMAC, LLC 144A sr. unsec. unsub. notes FRN 4.403s, 2014 1,311,000 910,267 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 147,819 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 240,000 146,700 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Financials continued Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 $1,180,000 $1,051,674 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 400,000 321,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 920,000 683,100 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 525,000 257,895 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 725,000 160,406 Rouse Co., LP (The) / TRC Property Holdings, Inc. 144A sr. unsec. unsub. notes 6 3/4s, 2013 (R) 135,000 48,600 USI Holdings Corp. 144A sr. unsec. notes FRN 6.024s, 2014 215,000 87,344 7,490,374 Gaming and lottery (2.7%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 670,000 395,300 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 680,000 428,400 Harrahs Operating Co., Inc. 144A company guaranty sr. notes 10 3/4s, 2016 2,425,000 691,125 Harrahs Operating Co., Inc. 144A company guaranty sr. sec. notes 10s, 2018 556,000 202,940 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,445,000 567,163 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,090,000 915,600 MGM Mirage, Inc. company guaranty 6s, 2009 1,735,000 1,656,925 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,025,000 594,500 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,225,000 931,000 Station Casinos, Inc. sr. notes 6s, 2012 1,020,000 204,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) 2,130,000 282,225 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 1,789,000 1,350,695 8,219,873 Health care (8.8%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 2,525,000 2,323,000 DaVita, Inc. company guaranty 6 5/8s, 2013 1,350,000 1,282,500 15 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Health care continued Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) $1,700,000 $1,011,500 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016  965,000 752,700 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,335,000 2,142,361 HCA, Inc. sr. sec. notes 9 1/8s, 2014 2,605,000 2,416,136 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 225,000 198,000 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 520,000 317,200 HCA, Inc. sr. unsec. notes 5 3/4s, 2014 555,000 335,775 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,560,000 967,200 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 100,000 77,500 Omnicare, Inc. company guaranty 6 3/4s, 2013 90,000 76,500 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 255,000 214,200 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 1,275,000 937,125 Select Medical Corp. company guaranty 7 5/8s, 2015 2,040,000 1,081,200 Service Corporation International debs. 7 7/8s, 2013 688,000 613,180 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 495,000 376,200 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,785,000 1,369,986 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 980,000 857,500 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,115,000 579,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  705,000 430,050 Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 600,000 483,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,570,000 1,118,625 Tenet Healthcare Corp. sr. unsec. notes 6 1/2s, 2012 340,000 258,400 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 1,445,000 1,116,262 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 267,150 US Oncology, Inc. company guaranty 9s, 2012 1,345,000 1,223,950 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 1,850,000 1,544,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 2,305,000 2,051,450 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Health care continued Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) $395,000 $300,200 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 530,000 388,225 27,111,625 Homebuilding (1.0%) D.R. Horton, Inc. company guaranty 8s, 2009 100,000 99,250 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 765,000 761,175 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 735,000 558,600 Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,110,000 555,000 Meritage Homes Corp. sr. notes 7s, 2014 205,000 116,850 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 2,625,000 452,813 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 645,000 593,400 3,137,088 Household furniture and appliances (0.1%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 535,000 315,650 315,650 Lodging/Tourism (0.7%) FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 505,000 373,700 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 30,000 21,900 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 1,715,000 1,453,462 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 4.496s, 2014 830,000 419,150 2,268,212 Media (1.7%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 695,000 417,869 Affinion Group, Inc. company guaranty 10 1/8s, 2013 1,330,000 970,900 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,295,000 725,200 Idearc, Inc. company guaranty 8s, 2016 2,925,000 219,375 Liberty Media, LLC sr. notes 5.7s, 2013 495,000 324,511 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 615,000 600,003 16 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Media continued Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 $1,280,000 $1,024,000 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016  1,315,000 476,688 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 6,000 810 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 18,000 2,700 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 1,689,000 413,805 5,175,861 Oil and gas (7.8%) Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,465,000 293,000 Chesapeake Energy Corp. sr. notes 7 1/2s, 2014 500,000 422,500 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,320,000 1,135,200 Chesapeake Energy Corp. sr. notes 7s, 2014 240,000 199,200 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 2,120,000 636,000 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 1,000,000 770,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,250,000 500,000 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,305,000 926,550 El Paso Corp. sr. unsec. notes 12s, 2013 250,000 248,125 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 324,369 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 495,000 336,600 Encore Acquisition Co. sr. sub. notes 6s, 2015 1,643,000 1,059,735 Forest Oil Corp. sr. notes 8s, 2011 1,215,000 1,108,686 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 1,350,000 972,000 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 535,000 377,175 Newfield Exploration Co. sr. sub. notes 7 1/8s, 2018 625,000 487,500 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 2,220,000 1,820,400 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 370,000 199,800 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Oil and gas continued OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) $840,000 $428,400 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 755,000 659,444 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 1,390,000 1,125,900 PetroHawk Energy Corp. 144A sr. unsec. unsub. notes 7 7/8s, 2015 1,145,000 847,300 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 855,000 534,375 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 1,270,000 806,450 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 184,975 Plains Exploration & Production Co. company guaranty 7s, 2017 1,425,000 976,125 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 940,000 502,900 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 225,425 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 950,000 684,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 7.508s, 2014 495,000 263,248 SandRidge Energy, Inc. company guaranty unsec. unsub. notes 8 5/8s, 2015  1,385,000 727,125 SandRidge Energy, Inc. sr. notes 8s, 2018 165,000 91,575 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 2,010,000 1,085,400 Whiting Petroleum Corp. company guaranty 7s, 2014 2,140,000 1,508,700 Williams Cos., Inc. (The) notes 7 3/4s, 2031 695,000 476,075 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 550,000 429,688 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 435,000 405,521 23,779,466 Publishing (0.5%) American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 260,000 52,325 American Media, Inc. sr. unsec. sub. notes company guaranty Ser. B, 10 1/4s, 2009 1,815,000 363,000 17 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Publishing continued American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 $65,993 $13,199 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 9,454 1,903 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 895,304 393,934 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 720,000 417,600 Dex Media, Inc. sr. unsec. disc. notes 9s, 2013 275,000 50,875 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 270,000 182,250 Readers Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 1,295,000 106,838 Vertis, Inc. company guaranty sr. notes zero %, 2014 (F)  648,280 51,862 1,633,786 Regional Bells (1.4%) Cincinnati Bell, Inc. company guaranty 7s, 2015 520,000 397,800 Citizens Communications Co. notes 9 1/4s, 2011 1,075,000 1,021,250 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 595,000 425,425 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,140,000 1,979,500 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 371,850 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 140,000 116,900 4,312,725 Retail (1.0%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 910,000 432,250 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 810,000 97,200 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 1,065,000 319,500 Harry & David Holdings, Inc. company guaranty 9s, 2013 860,000 275,200 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 7.203s, 2012 285,000 82,650 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,540,000 500,500 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Retail continued Neiman-Marcus Group, Inc. company guaranty 9s, 2015  $1,650,000 $726,000 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,245,000 578,925 3,012,225 Technology (4.1%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 730,000 339,450 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 1,132,000 645,240 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 270,000 185,401 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 480,000 365,400 Avago Technologies Finance company guaranty FRN 7.703s, 2013 (Singapore) 6,000 4,778 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 325,000 295,750 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 425,000 348,500 Ceridian Corp. 144A sr. unsec. notes 11 1/2s, 2015 1,030,000 547,188 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 430,000 290,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 2,050,000 902,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 1,440,000 590,400 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014  125,000 28,750 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 1,895,000 1,539,688 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 240,000 192,600 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 840,000 336,000 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 690,000 72,450 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 400,000 106,000 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 9.003s, 2011 (Canada) 1,230,000 307,500 Nortel Networks, Ltd. 144A sr. unsecd. notes company guaranty 10 3/4s, 2016 (Canada) 730,000 193,450 18 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Technology continued NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 7.503s, 2013 (Netherlands) $680,000 $226,100 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 655,000 255,450 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 845,000 126,750 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 210,000 90,300 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 325,000 126,750 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 670,000 345,909 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 360,000 237,600 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 2,366,000 2,046,590 SunGard Data Systems, Inc. 144A sr. unsec. notes 10 5/8s, 2015 586,000 501,030 Travelport LLC company guaranty 11 7/8s, 2016 365,000 102,200 Travelport LLC company guaranty 9 7/8s, 2014 985,000 369,375 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 670,000 187,600 Xerox Capital Trust I company guaranty 8s, 2027 895,000 611,187 12,517,636 Telecommunications (6.5%) American Tower Corp. sr. notes 7 1/2s, 2012 590,000 581,150 American Tower Corp. 144A sr. notes 7s, 2017 725,000 645,250 BCM Ireland Finance Ltd. 144A FRN 9.245s, 2016 (Cayman Islands) EUR 440,000 282,530 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $715,000 722,150 Centennial Communications Corp. sr. unsec. notes FRN 9.633s, 2013 885,000 858,450 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 810,000 526,500 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 1,430,000 1,215,500 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 1,754,000 1,554,484 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 2,665,000 2,425,150 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Telecommunications continued Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  $625,000 $475,000 Intelsat Subsidiary Holding Co., Ltd. 144A sr. unsec. notes 8 1/2s, 2013 (Bermuda) 680,000 629,000 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,375,000 797,500 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 285,000 143,925 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 2,175,000 1,946,625 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,785,000 749,700 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 360,000 153,529 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 260,000 182,000 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 650,000 386,750 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,260,000 1,344,700 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 990,000 506,138 West Corp. company guaranty 9 1/2s, 2014 715,000 393,250 Wind Aquisition Finance SA notes 9 3/4s, 2015 (Netherlands) EUR 555,000 631,400 Windstream Corp. company guaranty 8 5/8s, 2016 $1,695,000 1,500,075 Windstream Corp. company guaranty 8 1/8s, 2013 1,435,000 1,320,200 19,970,956 Telephone (0.8%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 2,025,000 1,822,500 iPCS, Inc. company guaranty sr. sec. notes FRN 5.318s, 2013 500,000 355,000 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 510,000 418,200 2,595,700 Textiles (1.4%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 5.698s, 2014 1,685,000 1,187,925 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,025,000 697,000 19 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Textiles continued Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 $2,405,000 $1,779,700 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 860,000 649,300 4,313,925 Utilities and power (8.0%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 485,000 397,700 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 1,085,000 1,036,175 AES Corp. (The) 144A sr. notes 8s, 2020 380,000 294,500 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 860,000 847,100 CMS Energy Corp. sr. notes 8 1/2s, 2011 430,000 423,467 CMS Energy Corp. sr. notes 7 3/4s, 2010 345,000 339,697 Colorado Interstate Gas Co. debs. 6.85s, 2037 1,055,000 759,220 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 1,130,000 813,600 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 467,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 615,000 562,725 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,020,000 836,400 Edison Mission Energy sr. unsec. notes 7s, 2017 710,000 617,700 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 1,240,000 855,600 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 360,000 248,400 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 510,000 476,850 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 139,400 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,060,000 1,025,550 Mirant North America, LLC company guaranty 7 3/8s, 2013 1,665,000 1,598,400 NRG Energy, Inc. company guaranty 7 3/8s, 2017 685,000 630,200 NRG Energy, Inc. sr. notes 7 3/8s, 2016 3,905,000 3,631,650 Oncor Electric Delivery Co. 144A 1st mtge. sec. bond 5.95s, 2013 1,220,000 1,137,807 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 1,240,000 1,240,000 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 590,000 472,000 PP&L Electric Utilities Corp. 1st mtge. sr. sec. bond 7 1/8s, 2013 950,000 1,005,141 CORPORATE BONDS AND NOTES (76.0%)* continued Principal amount Value Utilities and power continued Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 $275,000 $260,975 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,470,000 1,325,318 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 335,000 314,082 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 525,000 480,534 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 85,000 69,674 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 500,000 441,043 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 107,119 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 1,250,000 1,140,810 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 38,000 37,220 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 520,000 410,800 24,444,107 Total corporate bonds and notes (cost $350,398,203) $233,495,695 SENIOR LOANS (9.3%)* (c) Principal amount Value Automotive (0.3%) Allison Transmission bank term loan FRN Ser. B, 4.581s, 2014 $881,353 $487,262 Dana Corp. bank term loan FRN 6.353s, 2015 602,050 283,716 770,978 Basic materials (0.9%) Celanese Corp. bank term loan FRN Ser. B, 5.553s, 2014 355,000 240,132 Domtar Corp. bank term loan FRN 3.251s, 2014 (Canada) 56,078 37,502 Georgia-Pacific, LLC bank term loan FRN Ser. B, 3.698s, 2013 1,306,550 1,061,026 Graphic Packaging Corp. bank term loan FRN Ser. C, 6.714s, 2014 285,716 210,858 Huntsman International, LLC bank term loan FRN Ser. B, 2.221s, 2012 1,257,317 768,011 NewPage Holding Corp. bank term loan FRN 5.314s, 2014 272,450 171,449 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 3.546s, 2012 325,365 260,060 2,749,038 20 Putnam VT High Yield Fund SENIOR LOANS (9.3%)* (c) continued Principal amount Value Broadcasting (0.1%) Univision Communications, Inc. bank term loan FRN Ser. B, 3.686s, 2014 $1,000,000 $398,333 398,333 Cable television (%) Cablevision Systems Corp. bank term loan FRN 2.949s, 2013 106,309 90,318 90,318 Capital goods (0.6%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.662s, 2014 25,542 13,154 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 5.762s, 2014 487,631 251,130 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 6 1/2s, 2014 585,000 406,575 Sensata Technologies BV bank term loan FRN 5.257s, 2013 (Netherlands) 260,129 130,064 Sequa Corp. bank term loan FRN 4.78s, 2014 421,203 229,556 Transdigm, Inc. bank term loan FRN 3.498s, 2013 165,000 130,350 Wesco Aircraft Hardware Corp. bank term loan FRN 7.19s, 2014 385,000 259,875 Wesco Aircraft Hardware Corp. bank term loan FRN 3.69s, 2013 408,125 304,733 1,725,437 Communication services (0.7%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 4.371s, 2015 1,022,988 1,002,782 Alltel Communications, Inc. bank term loan FRN Ser. B3, 3.939s, 2015 520,068 510,316 Charter Communications Operating, LLC bank term loan FRN 8.77s, 2014 103,964 81,698 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.77s, 2015 1,025,875 646,302 2,241,098 Consumer cyclicals (2.1%) CCM Merger, Inc. bank term loan FRN Ser. B, 5.101s, 2012 456,384 205,373 Cinemark USA, Inc. bank term loan FRN 3.58s, 2013 219,592 157,322 Citadel Communications bank term loan FRN Ser. B, 4.726s, 2014 570,000 228,000 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7.538s, 2014 260,000 104,000 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.2s, 2014 619,022 77,997 SENIOR LOANS (9.3%)* (c) continued Principal amount Value Consumer cyclicals continued GateHouse Media, Inc. bank term loan FRN Ser. DD, 9.076s, 2014 $230,978 $29,103 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.48s, 2014 181,364 47,155 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.15s, 2014 (U) 103,636 26,945 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 911,650 665,505 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.22s, 2010 2,088,000 1,310,220 Isle of Capri Casinos, Inc. bank term loan FRN 5.512s, 2014 355,373 208,959 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5.512s, 2014 107,153 63,006 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5.512s, 2014 142,149 83,584 Lear Corp bank term loan FRN 4.584s, 2013 268,365 117,947 Navistar Financial Corp. bank term loan FRN 4.358s, 2012 586,667 320,711 Navistar International Corp. bank term loan FRN 3.721s, 2012 1,613,333 881,956 Six Flags Theme Parks bank term loan FRN 3.686s, 2015 1,449,575 843,653 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) 2,241,625 619,650 Tropicana Entertainment bank term loan FRN Ser. B, 4 1/2s, 2011 700,000 159,833 United Components, Inc. bank term loan FRN Ser. D, 4.39s, 2012 164,667 113,620 Visteon Corp. bank term loan FRN Ser. B, 7 3/4s, 2013 495,000 117,975 6,382,514 Consumer staples (0.4%) Dole Food Co., Inc. bank term loan FRN Ser. B, 2.719s, 2013 68,848 47,735 Dole Food Co., Inc. bank term loan FRN Ser. C, 4.7s, 2013 256,507 177,845 Dole Food Co., Inc. bank term loan FRN Ser. C, 4.689s, 2013 38,844 26,932 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 6.126s, 2014 83,318 56,573 Rental Service Corp. bank term loan FRN 7.402s, 2013 1,130,000 597,135 Rite-Aid Corp. bank term loan FRN Ser. B, 3.795s, 2014 84,363 49,141 Ticketmaster bank term loan FRN Ser. B, 6.64s, 2014 310,000 210,800 1,166,161 Energy (%) Enterprise GP Holdings, LP bank term loan FRN 5.663s, 2014 100,000 81,000 81,000 21 Putnam VT High Yield Fund SENIOR LOANS (9.3%)* (c) continued Principal amount Value Financials (%) General Growth Properties, Inc. bank term loan FRN Ser. A, 2.98s, 2010 (R) $90,000 $26,036 Nuveen Investments, Inc. bank term loan FRN Ser. B, 4.363s, 2014 332,488 126,345 152,381 Health care (1.9%) Bausch & Lomb, Inc. bank term loan FRN Ser. B, 7.012s, 2015 868,978 587,181 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 7.012s, 2015(U) 219,439 148,278 Biomet, Inc. bank term loan FRN Ser. B, 6.762s, 2015 286,118 243,379 Community Health Systems, Inc. bank term loan FRN Ser. B, 4.445s, 2014 1,012,304 784,789 Community Health Systems, Inc. bank term loan FRN Ser. DD, 3.404s, 2014(U) 52,959 41,057 Fenwal Controls of Japan, LTD. bank term loan FRN 4.444s, 2014 (Japan) 1,262,431 763,771 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 4.446s, 2014 (Japan) 232,498 140,662 Health Management Associates, Inc. bank term loan FRN 5.512s, 2014 1,410,957 862,700 Healthsouth Corp. bank term loan FRN Ser. B, 4.699s, 2013 970,835 743,382 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.758s, 2014 1,638,584 893,028 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 5.762s, 2015 299,241 149,620 United Surgical Partners International, Inc. bank term loan FRN 3.988s, 2014 819,428 508,046 5,865,893 Homebuilding (0.2%) Realogy Corp. bank term loan FRN 3.853s, 2013 (R) 175,509 109,108 Realogy Corp. bank term loan FRN Ser. B, 5.706s, 2013 (R) 651,891 405,259 514,367 Media (0.1%) Idearc, Inc. bank term loan FRN Ser. B, 5.67s, 2014 778,090 237,318 237,318 SENIOR LOANS (9.3%)* (c) continued Principal amount Value Oil and gas (0.1%) Quicksilver Resources, Inc. bank term loan FRN 7 3/4s, 2013 $266,518 $171,904 Targa Resources, Inc. bank term loan FRN 5.97s, 2012 198,223 122,615 Targa Resources, Inc. bank term loan FRN 3.637s, 2012 113,218 70,033 364,552 Retail (0.1%) Michaels Stores, Inc. bank term loan FRN Ser. B, 3.523s, 2013 581,106 298,834 298,834 Technology (0.4%) Compucom Systems, Inc. bank term loan FRN 4.94s, 2014 487,416 316,820 First Data Corp. bank term loan FRN Ser. B1, 3.416s, 2014 691,250 442,153 First Data Corp. bank term loan FRN Ser. B3, 3.416s, 2014 208,693 133,489 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.069s, 2014 (Singapore) 163,114 102,218 Flextronics International, Ltd. bank term loan FRN Ser. B, 6.155s, 2014 (Singapore) 567,636 355,719 1,350,399 Telephone (%) Cricket Communications, Inc. bank term loan FRN Ser. B, 7.262s, 2013 27,468 22,759 22,759 Utilities and power (1.4%) Calpine Corp. bank term loan FRN Ser. B, 6.645s, 2014 890,000 652,878 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 5.603s, 2014 2,884,547 1,993,943 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 5.382s, 2014 2,389,750 1,651,915 4,298,736 Total senior loans (cost $46,307,920) $28,710,116 CONVERTIBLE BONDS AND NOTES (2.5%)* Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $607,000 $151,750 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 550,000 189,063 Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 745,000 851,163 22 Putnam VT High Yield Fund CONVERTIBLE BONDS AND NOTES (2.5%)* continued Principal amount Value Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 $490,000 $368,480 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 535,000 333,706 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (R) 895,000 87,263 Intel Corp. cv. sub. bonds 2.95s, 2035 630,000 545,738 L-3 Communications Corp. 144A cv. bonds 3s, 2035 590,000 587,050 Lamar Advertising Co. cv. sr. unsec. unsub. notes Ser. B, 2 7/8s, 2010 610,000 453,688 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 925,000 625,531 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 1,963,000 1,064,926 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 971,000 588,669 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 1,380,000 826,275 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 690,000 531,300 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 990,000 450,450 Total convertible bonds and notes (cost $10,144,245) $7,655,052 COMMON STOCKS (0.8%)* Shares Value AboveNet, Inc.  610 $17,690 Adelphia Recovery Trust (Ser. ACC-1)  1,358,502 54,340 Bohai Bay Litigation, LLC (Units) (F) 2,670 124,165 Chesapeake Energy Corp. 10,260 165,904 Dana Holding Corp.  33,914 25,096 Decrane Aircraft Holdings, Inc. (F)  11,167 11 El Paso Corp. 34,660 271,388 Elizabeth Arden, Inc.  18,415 232,213 Jarden Corp.  24,085 276,978 Pinnacle Entertainment , Inc.  30,275 232,512 Qwest Communications International, Inc. 90,475 329,329 Service Corporation International 69,075 343,303 Time Warner Cable, Inc. Class A  409 8,773 Titan Europe PLC (United Kingdom) 66,475 17,984 Titan International, Inc. 7,718 63,674 Vertis Holdings, Inc. (F)  33,617 34 Williams Cos., Inc. (The) 19,143 277,191 Total common stocks (cost $5,787,705) $2,440,585 CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 16,145 $578,193 Digital Realty Trust, Inc. $1.094 cv. pfd. 26,035 458,055 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 31,889 71,750 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 6,837 318,659 Interpublic Group of Companies, Inc. 144A Ser. B, 5.25% cum. cv. pfd 1,723 560,819 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) 1,120 560 Total convertible preferred stocks (cost $5,955,419) $1,988,036 FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)* Principal amount Value Argentina (Republic of ) bonds FRB 3s, 2013 $1,470,000 $482,183 Total foreign government bonds and notes (cost $749,700) $482,183 PREFERRED STOCKS (0.1%)* Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd.  8,000 $56,000 GMAC Preferred Blocker, Inc. 144A stepped-coupon 9% (7%, 1/17/09) pfd.  (F) 1,159 382,470 Total preferred stocks (cost $477,257) $438,470 COLLATERALIZED MORTGAGE OBLIGATIONS (%)* Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) $155,000 $15,500 Total collateralized mortgage obligations (cost $139,446) $15,500 WARRANTS (%)*  Expiration Strike date price Warrants Value AboveNet, Inc. 9/08/10 $24 236 $2,360 Dayton Superior Corp. 144A (F) 6/15/09 0.01 1,950 1,578 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1  New ASAT Finance, Ltd. (Cayman Islands) (F) 2/01/11 0.01 179,400  Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR 0.001 432 5,511 Vertis Holdings, Inc. (F) 10/18/15 $0.01 2,656  Total warrants (cost $63,874) $9,449 23 Putnam VT High Yield Fund SHORT-TERM INVESTMENTS (6.9%)* Shares Value Federated Prime Obligations Fund 21,035,107 $21,035,107 Total short-term investments (cost $21,035,107) $21,035,107 Total investments (cost $441,058,876) $296,270,193 Key to holdings currency abbreviations EUR Euro * Percentages indicated are based on net assets of $307,350,760.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate  Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates shown for senior loans are the current interest rates at December 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On December 31, 2008, fair value pricing was also used for certain foreign securities in the portfolio (Note 1) (R) Real Estate InvestmentTrust. (U)These securities, in part or in entirety, represent unfunded loan commitments (Note7). At December 31, 2008, liquid assets totaling $4,463,593 have been designated as collateral for open swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS TO BUY at 12/31/08 Aggregate Delivery Unrealized Value face value date appreciation Euro $716,660 $652,136 1/21/09 $64,524 Total $64,524 FORWARD CURRENCY CONTRACTS TO SELL at 12/31/08 Aggregate Delivery Unrealized Value face value date depreciation Euro $3,417,735 $3,132,617 1/21/09 $(285,118) Total $(285,118) CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 B1 $ $300,000 9/20/12 350 bp $(31,301) Visteon Corp., 7%, 3/10/14  (131,484) 495,000 9/20/13 (500 bp) 225,183 Citibank, N.A. Lear Corp., T/L Bank Loan   270,000 6/20/13 (225 bp) 149,903 Lear Corp., T/L Bank Loan BB-  270,000 6/20/13 700 bp (120,278) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  230,000 6/20/13 585 bp (62,306) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  190,000 3/20/09 275 bp (3,936) Wind Acquisition Finance SA, 9 3/4%, 12/1/15   EUR 108,000 3/20/13 (495 bp) 5,174 Credit Suisse International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  $380,000 6/20/09 165 bp (32,422) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 Caa3  580,000 3/20/09 600 bp (36,716) Deutsche Bank AG Nalco Co., 7.75%, 11/15/11 B1  285,000 12/20/12 363 bp (29,706) Sungard Data Systems, Inc., 9 1/8%, 8/15/13 B3  688,000 12/20/13 585 bp (58,532) JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1  190,000 6/20/12 230 bp (100,668) Jefferson Smurfit Corp., 7.5%, 6/1/13 Caa1  135,000 3/20/13 685 bp (85,067) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  185,000 6/20/13 595 bp (49,635) 24 Putnam VT High Yield Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  $125,000 6/20/09 190 bp $(11,936) Nalco Co., 7.75%, 11/15/11 B1  305,000 9/20/12 330 bp (33,710) Nalco Co., 7.75%, 11/15/11 B1  380,000 3/20/13 460 bp (32,745) UBS, AG Meritage Homes Corp., 7%, 5/1/14   965,000 9/20/13 (760 bp) 96,026 Total $(212,672) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at December 31, 2008. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements.The Standard establishes a three-level hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1 - Valuations based on quoted prices for identical securities in active markets. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Other Investments in financial Valuation inputs securities instruments* Level 1 $23,281,518 $ Level 2 272,808,304 (433,266) Level 3 180,371  Total $296,270,193 $(433,266) * Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of December 31, 2008: Other Investments in financial securities instruments* Balance as of December 31, 2007 $299,261 $ Accrued discounts/premiums 8,106  Realized gain/loss (4,849,389)  Change in net unrealized appreciation (depreciation) 5,192,333  Net purchases/sales (469,940)  Net transfers in and/or out of Level 3   Balance as of December 31, 2008 $180,371 $ THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 25 PUTNAM VARIABLETRUST Statement of Assets and Liabilities December 31, 2008 Putnam VT High Yield Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $296,270,193 Cash 1,427,570 Foreign currency, at value (Note 1) 1,886 Dividends, interest, and other receivables 8,102,051 Receivable for shares of the fund sold 495,164 Receivable for securities sold 3,384,640 Receivable for open forward currency contracts (Note 1) 64,524 Unrealized appreciation on swap contracts (Note 1) 476,286 Receivable for open swap contracts (Note 1) 1,674,202 Receivable for closed swap contracts (Note 1) 1,919,530 Premiums paid on swap contracts (Note 1) 131,484 Receivable for receivable purchase agreement (Note 2) 911,896 Receivable from Manager (Note 2) 1,393 Total assets Liabilities Payable for securities purchased 5,565,306 Payable for purchases of delayed delivery securities (Notes 1, 6, and 7) 189,406 Payable for shares of the fund repurchased 46,945 Payable for compensation of Manager (Notes 2 and 5) 468,853 Payable for investor servicing fees (Note 2) 7,742 Payable for Trustee compensation and expenses (Note 2) 122,463 Payable for administrative services (Note 2) 1,753 Payable for distribution fees (Note 2) 17,311 Payable for open forward currency contracts (Note 1) 285,118 Unrealized depreciation on swap contracts (Note 1) 688,958 Payable for closed swap contracts (Note 1) 53,025 Other accrued expenses 63,179 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $688,159,173 Undistributed net investment income (loss) (Note 1) 36,843,846 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) (273,342,256) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (144,310,003) Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $222,063,497 Number of shares outstanding 44,400,861 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.00 Computation of net asset value Class IB Net Assets $85,287,263 Number of shares outstanding 17,188,181 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $4.96 Cost of investments, (Note 1): Unaffiliated issuers $441,058,876 Cost of foreign currency (Note 1) 1,874 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 26 PUTNAM VARIABLETRUST Statement of Operations Year ended December 31, 2008 Putnam VT High Yield Fund Investment income Dividends $422,903 Interest-unaffiliated issuers 37,993,325 Interest-affiliated issuers (Note 5) 483,638 Securities lending 91,892 Total investment income Expenses Compensation of Manager (Note 2) 3,009,840 Investor servicing fees (Note 2) 129,590 Custodian fees (Note 2) 20,187 Trustee compensation and expenses (Note 2) 37,271 Administrative services (Note 2) 26,636 Distribution fees-class IB (Note 2) 311,855 Auditing 102,214 Legal 72,713 Other 125,754 Fees waived and reimbursed by Manager (Notes 2 and 5) (421,144) Total expenses Expense reduction (Note 2) (62,374) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) (34,092,158) Net realized gain (loss) on swap contracts (Note 1) 5,923,568 Net realized gain (loss) on foreign currency transactions (Note 1) 389,485 Net unrealized appreciation (depreciation) of assets and liabilities in foreign currencies during the year (376,422) Net unrealized appreciation (depreciation) of investments, swap contracts and futures contracts during the year (121,977,226) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 27 PUTNAM VARIABLETRUST Statement of Changes in Net Assets Putnam VT High Yield Fund Year ended December 31 December 31 2008 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $35,639,216 $42,611,266 Net realized gain (loss) on investments and foreign currency transactions (27,779,105) 7,080,686 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (122,353,648) (31,576,865) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (30,060,340) (32,095,983) Class IB (12,192,359) (12,858,792) Increase (decrease) from capital share transactions (Note 4) (48,814,582) (59,284,021) Total increase (decrease) in net assets Net assets: Beginning of year 512,911,578 599,035,287 End of year Undistributed net investment income (loss), end of year $36,843,846 $40,285,321 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 28 THIS PAGE LEFT BLANK INTENTIONALLY 29 PUTNAM VARIABLETRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT High Yield Fund (Class IA) December 31, 2008 $7.45 .54 (2.33) (1.79) (.66)   (.66)  $5.00 (26.21) $222,063 .72 8.37 24.21 December 31, 2007 7.83 .58 (.33) .25 (.63)   (.63)  7.45 3.17 360,197 .73 7.67 43.25 December 31, 2006 7.68 .56 .20 .76 (.61)   (.61)  7.83 10.60 431,054 .74 7.46 51.55 December 31, 2005 8.10 .56 (.31) .25 (.67)   (.67)  7.68 3.47 460,707 .76 7.27 43.21 December 31, 2004 7.97 .58 .24 .82 (.69)   (.69)  8.10 10.99 525,899 .78 7.47 50.44 Putnam VT High Yield Fund (Class IB) December 31, 2008 $7.39 .52 (2.31) (1.79) (.64)   (.64)  $4.96 (26.37) $85,287 .97 8.11 24.21 December 31, 2007 7.78 .56 (.34) .22 (.61)   (.61)  7.39 2.79 152,715 .98 7.42 43.25 December 31, 2006 7.62 .54 .21 .75 (.59)   (.59)  7.78 10.52 167,982 .99 7.20 51.55 December 31, 2005 8.05 .53 (.31) .22 (.65)   (.65)  7.62 3.10 170,165 1.01 7.02 43.21 December 31, 2004 7.94 .55 .23 .78 (.67)   (.67)  8.05 10.54 175,106 1.03 7.18 50.44 (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements (Note 2). (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Market Fund during the period. As a result of such limitation and/or waivers, the expenses of the funds class IA shares and class IB shares reflect a reduction of the following amounts based on the funds average net assets (Note 5): Percentage of average net assets December 31, 2008 0.10% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 <0.01 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 30 31 PUTNAM VARIABLETRUST Notes to Financial Statements December 31, 2008 NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT High Yield Fund (the fund), a Massachusetts business trust, is one of a series of funds comprising Putnam Variable Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income, with a secondary objective of capital growth when consistent with achieving high income, by primarily investing in bonds of U.S. companies across a wide range of industries. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund invests in higher yielding, lower rated bonds that have a higher rate of default. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices 32 for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At December 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted and illiquid securities and derivatives, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date.Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income 33 and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. F) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and 34 written option contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protec tion buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. J) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. 35 Income from securities lending is included in investment income on the Statement of operations. At December 31, 2008, the fund had no securities out on loan. K) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2008, the fund had a capital loss carryover of $269,369,178 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $88,127,331 December 31, 2009 116,537,335 December 31, 2010 16,826,743 December 31, 2011 11,865,538 December 31, 2012 6,791,658 December 31, 2013 728,766 December 31, 2014 28,491,807 December 31, 2016 L) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, the expiration of capital loss carryover, income on swap contracts, and receivable purchase agreement gain. Reclassifi-cations are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2008, the fund reclassified $3,172,008 to increase undistributed net investment income and $69,872,333 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $66,700,325. The tax basis components of distributable earnings as of December 31, 2008 were as follows: Unrealized appreciation $436,400 Unrealized depreciation (146,195,731)  Net unrealized depreciation (145,759,331) Undistributed ordinary income 36,410,581 Capital loss carryover (269,369,178) Cost for federal income tax purposes $442,029,524 M) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. N) Beneficial interest At December 31, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 57.7% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the 36 next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the year ended December 31, 2008, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $406,323 of its management fee from the fund. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 26, 2008, the fund entered into Agreements with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $3,538,401 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Receivable will offset against the Funds net receivable from Lehman Brothers Special Financing Inc. which is included in the Statement of assets and liabilities within the Receivable for closed swap contracts line item. The Agreements, which are included in the Statement of assets and liabilities, are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2008. Subsequent to December 31, 2008, these services were provided by Putnam Investor Services, Inc., another affiliate of Putnam Management. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the year ended December 31, 2008, the amounts incurred for investor servicing agent functions provided by PFTC are included in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended December 31, 2008, the funds expenses were reduced by $62,374 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $399, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 37 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES During the year ended December 31, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $96,270,668 and $139,228,876, respectively. There were no purchases or sales of U.S. government securities. NOTE 4 CAPITAL SHARES At December 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Year ended December 31 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT High Yield Fund Class IA Shares sold 3,997,152 $24,393,609 4,032,942 $30,519,574 Shares issued in connection with reinvestment of distributions 4,547,706 30,060,340 4,302,411 32,095,983 8,544,858 54,453,949 8,335,353 62,615,557 Shares repurchased (12,460,227) (80,904,575) (15,043,325) (114,669,837) Net decrease Putnam VT High Yield Fund Class IB Shares sold 1,565,399 $9,294,072 1,487,606 $11,190,425 Shares issued in connection with reinvestment of distributions 1,858,591 12,192,359 1,735,330 12,858,792 3,423,990 21,486,431 3,222,936 24,049,217 Shares repurchased (6,889,587) (43,850,387) (4,170,559) (31,278,958) Net decrease 38 NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended December 31, 2008, management fees paid were reduced by $14,821 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $483,638 for the year ended December 31, 2008. During the year ended December 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $70,397,650 and $104,207,428, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 UNFUNDED LOAN COMMITMENTS As of December 31, 2008, the fund had unfunded loan commitments of $192,173, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Bausch & Lomb, Inc. $87,776 Community Health Systems, Inc. 35,306 Golden Nugget, Inc. 69,091 Total $192,173 NOTE 8 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. NOTE 9 NEW ACCOUNTING PRONOUNCEMENTS In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how 39 and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. NOTE 10 MARKET AND CREDIT RISK In the normal course of business the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 40 PUTNAM VARIABLE TRUST Federal Tax Information (Unaudited) The fund has designated 1.01% of dividends paid from net investment income during the fiscal year as tax exempt for Federal income tax purposes. 41 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds December 31, 2008 Jameson A. Baxter (Born 1943), Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta (Born 1946), Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker (Born 1948), Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. 42 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Charles E. Haldeman, Jr.* (Born 1948), Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam in 2002, he held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. 43 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Elizabeth T. Kennan (Born 1938), Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler (Born 1949), Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson (Born 1945), Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951), Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. 44 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Robert L. Reynolds* (Born 1952), Trustee since 2008 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, and a member of Putnam Investments Executive Board of Directors. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. Richard B. Worley (Born 1945), Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2008, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is aninterested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 45 PUTNAM VARIABLE TRUST Officers of the Putnam Funds December 31, 2008 In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Associate Vice President and Chief Legal Officer Treasurer, and Compliance Liaison Since 2004 Since 1989 Senior Managing Director, Putnam Investments, Putnam Manage- Jonathan S. Horwitz (Born 1955) ment and Putnam Retail Management. Prior to 2004, General Senior Vice President and Treasurer Counsel, State Street Research & Management Company Since 2004 Robert R. Leveille (Born 1969) Prior to 2004, Managing Director, Putnam Investments Vice President and Chief Compliance Officer Since 2007 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Managing Director, Putnam Investments, Putnam Management, Since 2002 and Putnam Retail Management. Prior to 2004, member of Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Senior Managing Director, Putnam Investments Counsel, Liberty Funds Group LLC Janet C. Smith (Born 1965) Mark C. Trenchard (Born 1962) Vice President, Principal Accounting Officer Vice President and BSA Compliance Officer and Assistant Treasurer Since 2002 Since 2007 Managing Director, Putnam Investments Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Vice President, Clerk and Assistant Treasurer Susan G. Malloy (Born 1957) Since 1993 Vice President and Assistant Treasurer Since 2007 Wanda M. McManus (Born 1947) Vice President, Senior Associate Treasurer and Assistant Clerk Managing Director, Putnam Investments Since 2005 Beth S. Mazor (Born 1958) Senior Associate Treasurer/Assistant Clerk of Funds Vice President Since 2002 Nancy E. Florek (Born 1957) Vice President, Assistant Clerk, Assistant Treasurer Managing Director, Putnam Investments and Proxy Manager Since 2005 James P. Pappas (Born 1953) Vice President Manager, Mutual Fund Proxy Voting Since 2004 Managing Director, Putnam Investments and Putnam Manage- ment. During 2002, Chief Operating Officer, Atalanta/Sosnoff Management Corporation The address of each Officer is One Post Office Square, Boston, MA 02109. 46 THIS PAGE LEFT BLANK INTENTIONALLY 47 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2008 $98,876 $ $4,831 $585* December 31, 2007 $89,905 $64 $4,522 $306* * Includes fees of $585 and $306 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2008 and December 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2008 and December 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $176,962 and $80,521 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2008 $ - $73,000 $ - $ - December 31, $ - $ 21,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments : The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 27, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 27, 2009
